Citation Nr: 1022569	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, right leg, currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran reportedly served on active duty from February 
1944 to March 1946, May 1946 to April 1949, and July 1949 to 
July 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
filed a notice of disagreement in April 2006, a statement of 
the case was issued in April 2007, and a substantive appeal 
was received in May 2007.  The Veteran requested a Board 
hearing, however, he withdrew that request in September 2008.

The February 2006 rating decision also denied service 
connection for bilateral knee and bilateral ankle 
disabilities, but these benefits were subsequently granted by 
rating decision in April 2007.  The issues of service 
connection for bilateral knee and bilateral ankle 
disabilities are therefore no longer in appellate status. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right leg are not 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

2.  The Veteran's varicose veins of the left leg are not 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins, right leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.104, Diagnostic Code 7120 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for varicose veins, left leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2005.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the appellant, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's post-service VA treatment records 
and private medical records are on file.  The evidence of 
record also contains reports of VA examinations performed in 
February 2006 and April 2008.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duties to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating 
for varicose veins of the right and left legs.  The Board 
notes that the Veteran is currently assigned 20 percent 
disability ratings for varicose veins of the right and left 
legs effective August 19, 2005 under Diagnostic Code 7120.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Varicose veins with findings of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, are rated 20 
percent disabling.  Varicose veins with findings of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, are rated 40 percent 
disabling.  A Note to Diagnostic Code 7120 provides that 
these ratings are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
rated separately and combined (under 38 C.F.R. § 4.25), using 
the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 
C.F.R. § 4.104.

The Veteran underwent a VA examination in February 2006.  He 
reported increased pain over the previous couple of years 
which occurred in the bilateral calves and went down into the 
right foot and ankle with daily activity.  He stated that 
there were "hot pains" that lasted approximately 30 
seconds.  He reported that the pain became "more frequent."  
He stated that precipitating factors included walking, but 
sometimes there were no precipitating factors.  He reported 
occasional swelling into his feet and ankles bilaterally, 
that resolved with elevation of the legs.  

Upon physical examination, there was +1 pitting edema of the 
right lower extremity from ankle to anterior mid-lower leg.  
The examiner diagnosed varicose veins of the right and left 
legs.  There were noted skin changes secondary to venous 
stasis.  The Veteran had painful severe varicosities of the 
right lower leg.  There were painful mild to moderate 
varicosities of the left lower leg.  

VA outpatient treatment records dated in November 2007 
reflect a finding of no edema of the extremities.  

The Veteran underwent another VA examination in April 2008.  
He reported pain with sitting behind the calf and knee, as 
well as after prolonged standing.  He stated that pain forced 
him to stop walking after about 100 yards.  He reported that 
he could not stand for longer than 10 minutes.  He stated 
that leg pain prevented him from resting at night.  He 
reported some chronic inflammation.  He denied any flares 
other than leg pain that he described as "almost a constant 
ache and worse at night."  

Upon physical examination of the right lower extremity, there 
was no edema.  There was stasis pigmentation or eczema of the 
right ankle.  There was no ulceration present.  There was no 
edema, ulceration, or stasis pigmentation or eczema of the 
left lower extremity.  The examiner noted that the right and 
left lower extremities were free of ulceration, skin 
disruption, signs of thrombosis, infection or edema.  The 
examiner diagnosed varicose veins of the right lower 
extremity with stasis dermatitis status post venous surgery 
and varicose veins of the left lower extremity.  The examiner 
noted that the Veteran was retired due to age or duration of 
work.  

The medical evidence shows that the Veteran's varicose veins 
were not manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  The Board notes that there was a finding of 
stasis pigmentation or eczema of the right ankle in April 
2008.  However, the medical evidence does not reflect 
persistent edema.  Although +1 pitting edema of the right 
lower extremity was noted in February 2006, there were no 
findings of edema in November 2007 and April 2008.  Thus, the 
Board finds that there is a preponderance of the evidence 
against the Veteran's claims for disability ratings greater 
than 20 percent for varicose veins of the right and left 
lower extremities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 20 percent for varicose 
veins, right leg, is not warranted.  

A disability rating in excess of 20 percent for varicose 
veins, left leg, is not warranted.  

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


